oOo Oo SN DH Ww FF WD We

wm NYO VY NY NY NY NO FF YF |e —

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR 20-010-JLR
)
Plaintiff, )
) —RePesepy) ORDER EXTENDING
V. ) TRIAL AND PRETRIAL DEADLINES
)
TRISTAN BRENNAND, )
)
Defendant. )
)

 

 

 

THE COURT has considered the unopposed motion requesting an extension of
the trial date and deadline for pretrial motions and the record in this case. The Court
finds that (1) taking into account the exercise of due diligence, a failure to grant a
continuance would deny counsel for Mr. Brennand time reasonably necessary for
effective preparation; (2) a failure to grant a continuance would likely result ina
miscarriage of justice, 18 U.S.C. § 3 161(h)(7)(B)(i); and (3) the ends of justice will best
be served by a continuance, and the ends of justice outweigh the best interests of the

public and the defendant in any speedier trial, as set forth in 18 U.S.C. § 3161(h)(7)(A).

//
if
. . FEDERAL PUBLIC DEFENDER
ORDER EXTENDING TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL DEADLINES Seattle, Washington 98101

(USA v. Brennand | CR20-010-JLR.) = | (206) 553-1100

\

 
nO F&F WW bv

coc Oo Oo YN DH

 

 

IT IS THEREFORE ORDERED that the trial will be continued from April 6,
2020 to October 19, 2020 and that the time period from the date of this order to the new
trial date is excluded for purposes of computing the time limitations imposed by the

Speedy Trial Act. Further, the Court ORDERS that the pretrial motions deadline in this

case willbe AT ZO20

DATED this ys dayof  Wwack 2020.

C\ 2D

JAMES L. ares
UNITED S ares DISTRICT JUDGE

Presented by

/s/ Jesse Cantor

Assistant Federal Public Defender
Attorney for Tristan Brennand

FEDERAL PUBLIC DEFENDER
ORDER EXTENDING TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL DEADLINES Seattle, Washington 98101
(USA v. Brennand | CR20-010-JLR.) - 2 (206) 553-1100

 
